By the Court.
This is a petition for a writ of mandamus to compel the respondents, the selectmen of the town of Peabody, to issue a permit to transport intoxicating liquor in accordance with St. 1906, c. 421, as amended by St. 1911, c. 423.
The petitioners as applicants for such permits, one being admitted by the answer to be qualified to receive such a permit, have sufficient interest in the subject matter to warrant them in bringing such petition, if any private interest is necessary. Sinclair v. Mayor of Fall River, 198 Mass. 248, 256.
Mandamus is an appropriate remedy. Welch, v. Swasey, 193 Mass. 364, 377.
The case on its merits is concluded by Rea v. Aldermen of Everett, 217 Mass. 427, where, after a full discussion, it was held that the writ should issue to compel the public board to undertake an impartial investigation with a genuine purpose to comply with the compulsory provisions of the law. It is not for public officers to refuse to obey the law.

Writ to issue.